1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     TIMMY SAO
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                     Case No. 2:18-cr-211 JAM
11                    Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
12            v.
13    TIMMY SAO,                                     DATE:          January 8, 2019
                                                     TIME           9:15 a.m.
14                    Defendant.                     JUDGE:         Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Cameron Desmond, Assistant United States Attorney, attorney for Plaintiff,
18   and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,
19   attorneys for Timmy Sao, that the status conference scheduled for January 8, 2019 be vacated
20   and be continued to February 5, 2019 at 9:15 a.m.
21           The government has produced discovery to defense counsel in this case. The government
22   will make available for inspection the police body camera video. The grounds for this
23   continuance are that defense counsel requires additional time review and inspect this discovery,
24   to prepare and investigate the allegations made in this case, and to otherwise prepare for trial.

25           Defense counsel also requires additional time to pursue investigation, develop mitigation

26   evidence, as well as confer with the government regarding a negotiated resolution.

27
28
      Stipulation and [Proposed] Order                -1-
      to Continue Status Conference
1            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded from the date the parties stipulated through and including February 5, 2019, pursuant to
3    18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare and continuity of counsel] and
4    General Order 479, Local Code T4 based upon continuity of counsel and defense preparation.

5
6    DATED: January 3, 2019                      Respectfully submitted,

7
                                                 HEATHER E. WILLIAMS
8                                                Federal Defender

9                                                /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
10                                               Assistant Federal Defender
                                                 Attorneys for TIMMY SAO
11
     DATED: January 3, 2019                      MCGREGOR W. SCOTT
12                                               United States Attorney
13
                                                 /s/ Cameron Desmond
14                                               CAMERON DESMOND
                                                 Assistant United States Attorney
15                                               Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order              -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    February 5, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare and continuity of counsel] and General Order
12   479, (Local Code T4). It is further ordered the January 8, 2019 status conference shall be
13   continued until February 5, 2019, at 9:15 a.m.
14
15   Dated: January 3, 2019                                 /s/ John A. Mendez_____________
16                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
